DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 10/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holding surface having studs but does not comprise a peripheral edge element of claims 1 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 16, the claims include that the first and second holding surfaces is formed from a plurality of studs, wherein the at least one of the first and second holding surfaces does not comprise a peripheral edge element and/or wherein the plurality of studs are the only studs on the at least one of the first and second holding surfaces.  It appears that the original specification teaches that a peripheral edge element 10 (Figures 1c, 1d, 2c) when the 
All other claims depend on claim 1 or 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3 and 5 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2010/0122762) in view of Mizutani (US 2008/0165330).
Regarding claim 1, George teaches a method for bonding substrates comprising (Figures 4A - 4F): 
providing a first substrate 102 having a contact face and a second substrate 104 having a contact face; 
holding the first substrate 102 to a first holding surface of a first holding device 108a; 

contacting the contact face of the first substrate 102 with the contact face of the second substrate 104, wherein the contact faces of the first substrate 102 has a respective curvature before the contacting of the contact faces (see also Paragraph 0037); 
bonding the first substrate 102 with the second substrate 104 at the contact faces of the first and second substrates; and 
controlling during the bonding a change in the curvature of the contact face of the first substrate (Paragraph 0037).
George does not teach that wherein at least one of the first and second holding surfaces is formed from a plurality of studs, wherein the at least one of the first and second holding surfaces does not comprise a peripheral edge element and/or wherein the plurality of studs are the only studs on the at least one of the first and second holding surfaces.
Mizutani teaches (Figures 2A and 2B) a second holding surface formed from a plurality of studs 4, wherein the second holding surface does not comprise a peripheral edge element or wherein the plurality of studs are the only studs on the second holding surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second holding surface of George such that it is formed from a plurality of studs without a peripheral edge element where the plurality of studs are the only studs on the second holding surface in the manner of Mizutani since doing so may allow one to evacuate the environment of unwanted gases/liquids/contaminants.
Regarding claim 2, George teaches that the curvatures of the contact faces and/or the changes in the curvatures of the contact faces are adjusted and/or controlled concentrically with respect to the contact faces before the contacting of the contact faces of the first and second substrates (Paragraph 0037 - 0038, radial propagation of gas).
	Regarding claim 3, George teaches that at least one of the curvatures of the contact faces and/or the changes in the curvatures of the contact faces is provided by curvature means (the gas pressure is the curvature means).
Regarding claim 5, George teaches that at least one of the curvatures of the contact faces and/or changes in the curvatures of the contact faces is adjusted and/or controlled by fluid pressurization by means of a fluid acting directly on the first and/or second substrate (Paragraphs 0037 - 0038, gas being the fluid).
	Regarding claim 6, George teaches that the first substrate 102 and/or the second substrate 104 are fixed by fixing means 115/112/114 arranged in a ring-shaped manner, at the periphery of the first and second holding surfaces solely in the region of side edges of the first and second substrates (ring shape implied due to circular bond front Paragraph 0035 and radial control Abstract).
Regarding claim 7, George teaches that the fixing means is arranged in a circular ring-shaped manner (see claim 6).
	Regarding claim 8, George teaches that the fixing means 115/112/114 comprise separately controllable, fixing elements divided up into zones at the first and second holding surfaces (Paragraphs 0035- 0036).
Regarding claim 9, George teaches that the fixing elements 115/114/112 are arranged concentrically (see claim 5 for ring, element 112 is closer to center, thus concentric).
Regarding claim 10, George teaches that the fixing elements 115/114/112 are distributed uniformly in the zones (Figures 4A).
	Regarding claim 11, George in view of Mizutani would include studs of the second holding surface which form a second holding plane of the second holding surface.  Please see claim 1.
Regarding claim 12, George teaches that the curvatures of the contact faces and/or change in the curvatures of the contact faces is detected by use of curvature measure means arranged along the first and/or second holding surfaces (Paragraph 0037 where force feedback sensor/strain gauge would indirectly measure curvature).
	Regarding claim 13, George teaches that the curvature measure means comprises sensors (Paragraph 0037).
	Regarding claim 14, George teaches that said sensors are distance sensors (Paragraph 0037, strain gauge measures distance).
Regarding claim 15, George teaches that said curvatures of the contact faces of the first and second substrates before the contacting of the contact faces is 0 micrometers deviation from a plane state (Figure 4A).
Regarding claim 16, George teaches device for bonding a first substrate 102 with a second substrate 104 at mutually facing contact faces of the first and second substrates, said device comprising (Figures 4A - 4F): 
a first holding device 120a for holding the first substrate 102 to a first holding surface; 
a second holding device 120b for holding the second substrate 104 to a second holding surface; 

curvature changing means for changing the curvature of the contact face of the first substrate and/or for changing the curvature of the contact face of the second substrate, said curvature changing means controlling the change of the curvature of the contact face of the first substrate and/or of the contact face of the second substrate during bonding of the first substrate with the second substrate (Paragraphs 0036 - 0037). 
George does not teach that wherein at least one of the first and second holding surfaces is formed from a plurality of studs, wherein the at least one of the first and second holding surfaces does not comprise a peripheral edge element and/or wherein the plurality of studs are the only studs on the at least one of the first and second holding surfaces.
Mizutani teaches (Figures 2A and 2B) a second holding surface formed from a plurality of studs 4, wherein the second holding surface does not comprise a peripheral edge element or wherein the plurality of studs are the only studs on the second holding surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second holding surface of George such that it is formed from a plurality of studs without a peripheral edge element where the plurality of studs are the only studs on the second holding surface in the manner of Mizutani since doing so may allow one to evacuate the environment of unwanted gases/liquids/contaminants.
Regarding claim 17, George teaches that the first holding device 120a fluid pressurization means for the adjustment and/or control of the curvatures of the contact faces of the first and second substrates and/or changes in the curvatures of the contact faces of the first and second first and/or second substrates (Paragraphs 0036 - 0037).
Regarding claim 18, George teaches that the first holding device 120a and/or the second holding device 120b comprise fixing means 115/114/112 arranged in a ring-shaped manner, at the periphery of the first and second holding surfaces solely in the region of side edges of the first and second substrates (ring shape implied due to circular bond front Paragraph 0035 and radial control Abstract).
Regarding claim 19, George teaches that the fixing means is arranged in a circular ring-shaped manner (see claim 5).
	Regarding claim 20, George teaches that the fixing means 115/114/112 comprise separately controllable fixing elements divided up into zones at the first and second holding surfaces (Paragraphs 0035 - 0036).
Regarding claim 21, George in view of Mizutani would include studs of the second holding surface which form a second holding plane of the second holding surface.  Please see claim 16.
Regarding claim 22, George teaches that the device further comprises curvature measure means for detecting the curvatures of the contact faces of the first and second substrates and/or change in the curvatures of the contact faces of the first and second substrates, said curvature measure means arranged along the first and/or second holding surfaces (Paragraph 0037, force feedback sensor/ strain gauge indirectly measures curvature).
Regarding claim 23, George teaches that the curvature measure means comprises sensors (Paragraph 0037).
	Regarding claim 24, George teaches that said sensors are distance sensors (Paragraph 0037, strain gauge measures distance).
Regarding claim 25, George teaches that said curvatures of the contact faces of the first and second substrates before the contacting of the contact faces is 0 micrometers deviation from a plane state (Figure 4A).
Regarding claim 26, George teaches that the second holding device includes a plurality of vacuum ports for holding a substrate.  Claim 16 includes studs, which form a first plane as the top of the studs is the holding surface.  Mizutani shows that the vacuum ports are on a second plane spaced apart from the first plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vacuum ports on a second plane spaced from the first plane since doing so also allows one to evacuate any unwanted gas/liquid/contaminants.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of centralized vacuum ports 5 as shown by Mizutani (Figure 8) to further help hold a substrate and to quicker evacuate the region of the holding devices.  
Regarding claim 27, George teaches that the second holding device includes a plurality of vacuum ports for holding a substrate.  Claim 1 includes studs, which form a first plane as the top of the studs is the holding surface.  Mizutani shows that the vacuum ports are on a second plane spaced apart from the first plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vacuum ports on a second plane spaced from the first plane since doing so also allows one to evacuate any unwanted gas/liquid/contaminants.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of centralized vacuum ports 5 as shown by Mizutani (Figure 8) to further help hold a substrate and to quicker evacuate the region of the holding devices.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of Mizutani as applied to claim 1 above, and further in view of Liu et al. (US 2015/0357226, cited by Applicant).
Regarding claim 4, George teaches using pressurized gas for the curvature means and does not teach a pin.  Liu shows pin 111 can be used as a curvature means for a substrate 301 (Figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention us a pin for the curvature means of George since both pressurized gas and pins were art recognized equivalents at the time the invention was made for the curving of substrates.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813